10/24/2020        Case: 1:20-cv-02413-PAB
                                     ALBANY Doc #: 1-4
                                            WATCHES      Filed: 10/24/20
                                                    (@albanywatchco) • Instagram1 of 3.andPageID
                                                                                photos     videos #: 66




                                       albanywatchco                            Follow

                                       18 posts           1,174 followers             883 following

                                          ALBANY WATCHES
                                          Available exclusively through KICKSTARTER
                                          www.kickstarter.com/projects/albanywatches/the-ama-diver




                              POSTS                                                            TAGGED




https://www.instagram.com/albanywatchco/?fbclid=IwAR25izHxEsMoaXUsM0sjJ7N_-GMYKH1ld3GrWIIVw_4a-Nt7Ooe8SwNiP6U   1/3
10/24/2020        Case: 1:20-cv-02413-PAB
                                     ALBANY Doc #: 1-4
                                            WATCHES      Filed: 10/24/20
                                                    (@albanywatchco) • Instagram2 of 3.andPageID
                                                                                photos     videos #: 67




https://www.instagram.com/albanywatchco/?fbclid=IwAR25izHxEsMoaXUsM0sjJ7N_-GMYKH1ld3GrWIIVw_4a-Nt7Ooe8SwNiP6U   2/3
10/24/2020        Case: 1:20-cv-02413-PAB
                                     ALBANY Doc #: 1-4
                                            WATCHES      Filed: 10/24/20
                                                    (@albanywatchco) • Instagram3 of 3.andPageID
                                                                                photos     videos #: 68

                                ABOUT      HELP    PRESS     API    JOBS     PRIVACY     TERMS

                                  LOCATIONS       TOP ACCOUNTS        HASHTAGS       LANGUAGE

                                             © 2020 INSTAGRAM FROM FACEBOOK




https://www.instagram.com/albanywatchco/?fbclid=IwAR25izHxEsMoaXUsM0sjJ7N_-GMYKH1ld3GrWIIVw_4a-Nt7Ooe8SwNiP6U   3/3
